DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Micko et al. disclose: a motion sensor for detection motion of humans comprising (para. [0032]):
a visible light sensor that detects an amount of visible light (para. [0046]);
a source of near infrared (NIR) illumination (para. [0046]), a NIR low resolution image sensor that captures image in the near infrared spectrum illuminated by the source of NIR illumination (para. [0066]), an output that has two or modes based on the detection of motion by the processor (para. [0108]). Micko et al. fail to teach, disclose, suggest or make obvious: a NIR low resolution image sensor that captures a first image and a second image in the near infrared spectrum illuminated by the source of NIR illumination; a processor connected to the visible light sensor and the NIR low resolution image sensor that receives the amount of visible light from the visible light sensor and the first image and the second image from the NIR low resolution image sensor, wherein the processor is to generate a subtracted image from the first image and the second image to detect motion, and wherein the processor adjusts a sensitivity of the NIR low resolution image sensor based on the amount of visible light detected by the visible light sensor; and an output that has two or more modes based on the detection of motion by the processor.
Regarding independent claim 14, Zhang discloses: a method of detecting motion of humans (para. [0054] teaches a system for surveillance, para. [0079] teaches NIR imaging, NIR imaging is known to be used for human motion detection) comprising: receiving an amount of visible light detected using a visible light sensor (para. [0046]); receiving a plurality of frames from a near infrared low resolution image sensor that captures the frames in the near infrared spectrum (para. [0079]). Zhang fails to teach, disclose, suggest or make obvious: generating a subtracted image from two consecutive frames in the plurality of frames; analyzing the subtracted image to detect motion using a processor adjusting a sensitivity of the near infrared low resolution image sensor based on the amount of visible light detected by the visible light sensor; and changing between two or more modes of an output to from a light system based on the detection of motion.
Claims 2-13, 15-20 are allowed on the same basis as independent claims 1 & 14 for dependency reasons.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached on Mon-Fri. 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884